                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Antonio Mosley,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00504-FDW
                                      )
                 vs.                  )
                                      )
            Torre Jessup,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s 3/5/2019 Order.

                                               March 5, 2019
